This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.


 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 WM SPECIALTY MORTGAGE, LLC,

 3          Plaintiff/Counterdefendant-Appellee,

 4 v.                                                                            No. 35,166

 5 GREG JOHNSON, a/k/a
 6 GREGORY P. JOHNSON; and
 7 OLGA JOHNSON,

 8          Defendants/Counterclaimants-Appellants,

 9 and

10 HOME LOAN SERVICES, INC.,
11 f/k/a NATIONAL CITY MORTGAGE CO.,

12          Defendants,

13 and

14 GREG JOHNSON and OLGA JOHNSON,

15          Third-Party Plaintiffs,

16 v.

17 ACCREDITED HOME LENDERS, INC.;
18 NATIONWIDE CREDIT, INC.;
19 BANK OF AMERICA HOME LOANS;
 1   WM SPECIALTY MORTGAGE, LLC;
 2   NATIONAL CITY MORTGAGE, INC.;
 3   FINANCIAL MORTGAGE GROUP, LLC;
 4   and MORTGAGE ELECTRONIC
 5   REGISTRATION SYSTEMS, INC.,
 6        Third-Party Defendants.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Nan G. Nash, District Judge

 9 Montgomery & Andrews, P.A.
10 Seth C. McMillan
11 Santa Fe, NM

12 Quilling, Selander, Lownds Winslett & Moser, P.C.
13 Marcie L. Schout
14 Dallas, TX

15 for Appellee WM Specialty Mortgage, LLC

16 JRSPC, LLC
17 Joshua R. Simms
18 Albuquerque, NM

19 for Appellants and Third-Party Plaintiffs Greg and Olga Johnson

20                            MEMORANDUM OPINION

21 VIGIL, Judge.

22   {1}   Summary reversal was proposed for the reasons stated in the notice of proposed

23 summary disposition. No memorandum opposing summary reversal has been filed

24 and the time for doing so has expired.

25   {2}   IT IS SO ORDERED.

26   {3}   REVERSED.

                                              2
1                               __________________________________
2                               MICHAEL E. VIGIL, Judge



3 WE CONCUR:


4 ___________________________
5 JAMES J. WECHSLER, Judge


6 ___________________________
7 J. MILES HANISEE, Judge




                                  3